Citation Nr: 1507368	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  09-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and E. J.


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to May 1978.  The Veteran also had service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the RO in Atlanta, Georgia, from which the appeal was certified.

In June 2013, January 2014, and September 2014, the Board remanded the claim for additional development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in May 2014.  A transcript of the hearing is of record.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

There is no competent evidence of a current left shoulder disorder.  


CONCLUSION OF LAW

Service connection for residuals of a left shoulder injury is not warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim in an April 2007 letter that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of degree of disability and effective date criteria.  The Veteran's claim was most recently readjudicated in a December 2014 supplemental statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

Next, VA has a duty to assist the Veteran in the development of his claim.  VA has obtained and associated with the claims file, the Veteran's service treatment records and VA treatment records.  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  

The Board finds that there was substantial compliance with the September 2014 Board remand directives.  The September 2014 remand directed the RO to schedule the Veteran for a VA examination after obtaining pertinent VA treatment records dated after January 2000.  The RO found no pertinent VA treatment records dated after January 2000.  In December 2014, the Veteran was scheduled for a VA examination, but failed to report for the examination.  The Veteran has not contacted VA to explain his failure to report or to request to be rescheduled.  The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; see 38 C.F.R. § 3.655(a), (b).  

The Veteran was afforded a hearing before the undersigned AVLJ in May 2014, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the AVLJ identified the issue on appeal and the Veteran testified as to his symptomatology and treatment history.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

The Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.  

II. Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran asserts that he sustained a left shoulder injury during active duty service, and experienced left shoulder symptoms thereafter.  The service treatment records do not show any complaints, treatment or diagnosis of a left shoulder injury.  Service treatment records associated with the Veteran's Army Reserve service include a Report of Medical Examination in October 1982 which shows the Veteran was noted to have a keloid on his left shoulder, in addition to keloids on his right shoulder, left knee, and other areas. 

Post-service VA treatment records show no current diagnosis of a left shoulder disorder.  

Unfortunately, the Veteran did not report to the VA musculoskeletal examination scheduled in conjunction with his claim.  He has not provided an explanation for the missed examination and has not otherwise provided VA with any records of current treatment for the left shoulder, or evidence of a diagnosed left shoulder disorder.  His failure to cooperate with VA made it impossible to obtain the evidence that was the aim of the planned examination and his claim must be rated on the evidence of record.  38 C.F.R. 3.655(b).

The Veteran's testimony establishes that he has current symptoms of pain and numbness in his left arm.  However, there is no competent evidence of a current left arm disability in the claims file.  Mere pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez -Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board acknowledges the Veteran's contention that his current left shoulder symptoms are related to service, and he can competently report the onset and symptoms of shoulder pain and numbness.  He is not, however, competent to state that such symptoms are a manifestation of an underlying left shoulder disability because this falls outside the realm of common knowledge of a lay person, that is, such a diagnosis cannot be made based on mere personal observation.  A clinical diagnosis of a shoulder disorder, in this particular case, requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

And, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnosis a left shoulder disability on the basis of pain and numbness alone.

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  The evidence fails to show that the Veteran has an underlying left shoulder disability manifested by pain and numbness.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Gilbert, 1 Vet. App. 49, 54.  Service connection for residuals of a left shoulder injury is not warranted.  



ORDER

Service connection for residuals of a left shoulder injury is denied. 



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


